Citation Nr: 0632781	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for United States Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, A.J.J., and S.S.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied legal entitlement to VA benefits.

The appellant presented testimony at a personal hearing 
before the undersigned Veterans Law Judge in June 2005.  A 
transcript of that hearing has been placed in the claims 
folder. 


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant in this case had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria to qualify as a veteran for the purpose of 
entitlement to basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 
3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2003; and 
a rating decision in January 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in April 2004. 
 
All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.

In addition, this case hinges upon the threshold 
determination as to whether the appellant has recognized 
service to be considered a "veteran," and in this regard the 
service department has verified that he does not have the 
requisite service.  The appellant has not achieved predicate 
status as a veteran under the law.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
notice provisions of 38 U.S.C.A. § 5103 have no effect on an 
appeal where the law, and not the underlying facts or the 
development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Nonetheless, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

The appellant challenges the January 2004 RO determination 
that he did not have qualifying military service for basic 
eligibility to VA benefits.  The appellant contends that he 
is eligible for VA disability benefits by virtue of alleged 
service in C Company, 1st Battalion, of the 1st TR, PTMD, 
ECLGA of the Commonwealth of the Philippine Army during World 
War II.

In support of his claim, the appellant submitted a copy of 
AGNR2, certification from the Office of the Adjutant General 
of the Armed Forces of the Philippines dated October 1, 2003, 
which shows that the appellant received pay from April 14, 
1945, to August 22, 1945.  There is no indication that he was 
carried in the Revised and Reconstructed Guerilla Roster 
(RRGR) of 1948.  The appellant also submitted a copy of a 
Certificate of Discharge from the Department of the Army, 
Commonwealth of the Philippines dated August 22, 1945, 
showing he was a guerrilla discharged on August 22, 1945, by 
reason of physical disqualification.  Both documents show 
that the appellant's organization/unit was C Company, 1st 
Battalion, of the 1st TR, PTMD, ECLGA.

In the appellant's claim form he listed a right shoulder 
condition that began in 1942 or 1943 which was not treated in 
service and blindness of both eyes which began in 1988 and 
was treated in 1993.  He denied having served under another 
name.  He entered service in 1941 and left on August 22, 
1945.  He claimed to have been a prisoner of war for 
approximately seven months in 1942 or 1943.  

The veteran submitted additional evidence and waived RO 
consideration of it.  This evidence consisted of duplicate 
copies of the records previously submitted, a copy of a 
response from the Philippine Veterans Affairs Office (PVAO) 
to a claim he had submitted, and a copy of a letter from the 
appellant to the President of the Republic of the Philippines 
requesting assistance with his claim to the PVAO.  In 
addition, he submitted an AGNR2, certification from the 
Office of the Adjutant General of the Armed Forces of the 
Philippines dated July 29, 1993, which states the veteran was 
carried on the "Approved Revised Reconstructed Grla Roster 
of B Company LGAF" with a date of recognition of April 3, 
1945, and a revised date of recognition of May 20, 1942.  

During his June 2005 hearing before the undersigned, the 
appellant was assisted by his grandson and granddaughter.  He 
testified that he was injured when stabbed in his left 
shoulder by the enemy and indicated a residual scar.  The 
testimony includes the appellant's claim that he was captured 
by the Japanese.  In addition, the appellant mentioned that 
he was receiving a monthly military benefit from the 
Philippines Veteran's Affairs Office based on his service 
during World War II.    

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2006).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2006).

In addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41 (2006).  However, such service must be 
certified as qualifying by appropriate United States military 
authority.  38 C.F.R. § 3.203 (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With respect to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41.

Philippine veterans are not eligible for veterans benefits 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F. 3d 747, 749 
(Fed. Cir. 1997).  A service department determination as to 
an individual's service shall be binding and conclusive on 
VA.  VA does not have the authority to alter the findings of 
the service department.  Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board notes that the copies of certificates and a letter 
pertaining to a claim to the PVAO submitted by the appellant 
fail to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate United States service 
department, but rather documents from the Philippine 
government.  Therefore, those documents may not be accepted 
by the Board as verification of service for the purpose of 
receiving VA benefits.  

In the instant case, because the appellant did not submit 
service information meeting the criteria of 38 C.F.R. § 
3.203(a), the RO requested verification of the appellant's 
claimed military service from the National Personnel Records 
Center (NPRC).  

In January 2004, the NPRC certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.

As noted above, a service department determination as to 
whether an individual had qualifying service is binding on 
VA.  The appellant has not submitted any additional 
information that would warrant an additional request for 
verification.  Although after the service department's 
determination, evidence received from the Office of the 
Adjutant General of the Philippine Army dated in July 1993 
indicates that the appellant served with a different unit and 
was on the RRGR, which is not consistent with the 
certification provided by the same office in October 2003, 
his name and service number were identical to that which had 
been submitted to the service department.  The Board finds 
that the information regarding the veteran's organization as 
shown in the certificate of discharge dated contemporaneously 
with the appellant's discharge date is more probative than a 
document dated in July 1993, approximately 48 years later.  
The Board does not find that the service as verified by the 
service department is erroneous in such a way as to warrant a 
further request to the service department to verify military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Under 38 C.F.R. §§ 3.41 and 3.203, Philippine veterans are 
not eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  See 
Duro v. Brown, 2 Vet. App. 530, 532 (1992); see also Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).  Once verification is 
sought and a negative response is received, section 3.203(a) 
has no further application.  That result obtains regardless 
of whether the appellant submits any documents before the 
search.  The Board notes that the proper course for the 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  We note that recognition of his service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not equally sufficient for 
benefits administered by VA.  This Department is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.

In short, based upon the record in this case, the Board 
concludes that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Thus, 
he is not considered a veteran for the purpose of 
establishing basic eligibility to VA benefits.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the Board finds that the 
appellant's claim for entitlement to basic eligibility for VA 
benefits must be denied as a matter of law.


ORDER

Basic eligibility for VA benefits is denied.





____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


